Citation Nr: 0917003	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  00-20 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma at T2 level, claimed as a result of exposure to 
ionizing radiation.

2.  Entitlement to service connection for spinal cord 
compression at T6 level, claimed as a result of exposure to 
ionizing radiation.

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on convalescence from 
February 1999 thoracic spine surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1946 to November 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and June 2002 rating 
determinations of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded by the Board in October 
2004 and December 2005.

In the October 2004 decision, the Board granted a 60 percent 
rating for degenerative joint disease of the lumbosacral 
spine.  In October 2005, the RO issued a decision 
implementing the 60 percent rating.  In November 2005, the 
Veteran submitted a notice of disagreement with this 
decision.  In December 2005, the Board remanded this issue 
for issuance of a statement of the case.  In March 2009, the 
appeals management center (AMC) issued the statement of the 
case.  A substantive appeal has not been received in 
response, and this issue has not been certified as being on 
appeal.

In a letter dated in July 2007, the Veteran raised claims for 
service connection for disabilities of the hips residuals of 
leg injuries.  These issues are referred to the RO for 
adjudication.

The case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  Non-Hodgkin's lymphoma of T2 and residuals therefrom, was 
not demonstrated for many years after service and is not 
related to the Veteran's inservice radiation exposure or 
other disease or injury in service.

2.  Spinal cord compression at T6 is the result of the non-
service-connected lymphoma and is not related to a disease or 
injury in service.

3.  The Veteran underwent thoracic surgery in February 1999, 
which was not treatment for a service-connected disability.


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma of T2 and/or T6 was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).

2.  Spinal cord compression was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311.

3.  The criteria for a temporary total disability rating for 
convalescence have not been met, and the Veteran has not 
submitted a claim upon which relief may be granted.  
38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In letters 
dated in December 2001, November 2004, and September 2008, 
the RO/AMC provided the Veteran with notice that informed him 
of the evidence needed to substantiate entitlement to service 
connection.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters also told him to submit 
relevant evidence in his possession.

The above letters told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in September 
2008.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notice, specifically through the March 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  The Veteran 
was afforded a VA examination and several medical opinions 
were obtained. 


Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for chronic diseases, 
such as malignant tumors, that are manifested to compensable 
degree within one year of service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed Veterans under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a Veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes all 
forms of cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

The Veteran maintains that his current thoracic spine 
problems arise out of exposure to radiation in service.  He 
initially maintained that he was exposed to atomic radiation 
as a result of being in Japan.  The Veteran then indicated 
his belief that he was exposed to ionizing radiation as 
result of X-rays taken in service, which led to his current 
thoracic spine disorders.  

The Veteran's service treatment records reveal no complaints 
or findings of an upper back condition or indications of 
lymphoma in service.  Treatment records do note treatment for 
neuritis, sciatic condition, with an undetermined cause that 
was manifested by pain in the right hip with difficulty when 
walking.  X-rays were taken which were negative.  There were 
no complaints or findings of an upper back disorder in the 
year following service.  An X-ray of the lumbar spine taken 
in November 1949 revealed an unusually long transverse 
process in the lumbar area with no definite pathology.  
Physical examination performed at that time revealed that the 
Veteran had full painless motion.  A diagnosis of chronic 
mild lumbosacral sprain was rendered.  



X-rays taken in October 1954 revealed a marked straightening 
of the thoracic and lumbar spine and definite osteitis was 
present in both sacroiliac articulations, which were nearly 
fused.  

The Veteran was hospitalized at a VA facility from February 
to April 1999 with a history of numbness in the legs and 
unsteady gait for the past three to five months.  A MRI 
revealed a posterior epidural compression mass at T3 and T4 
level.  Following the MRI, he underwent a thoracic 
laminectomy.  In March 1999 he was provided a bone scan, when 
it was noted that he had a history of spinal compression at 
T6 secondary to lymphoma.  A bone scan revealed findings 
consistent with the thoracic laminectomy.

On VA examination in March 2004, the Veteran was noted to 
have had a thoracic laminectomy in February 1999.  The 
Veteran complained of buckling of the legs.  The diagnosis 
was status post decompression thoracic laminectomy with 
residual motor weakness of the lower extremities and impaired 
balance.

In November 2004, the AMC furnished information relating to 
the Veteran's period of service to the Defense Threat 
Reduction Agency (DTRA).  The AMC noted that the Veteran had 
served from July 1946 to November 1947 with Battery B, 52nd 
Field Artillery, 24th Infantry Division.  It also observed 
that the Veteran had service in Hiroshima, Japan, from 
November 1946 through November 8, 1947.  

In a May 2005 letter, DTRA reported that the Veteran had 
presence in Japan from July 23, 1946, to November 8, 1947.  
DTRA indicated that VA defined the occupation of Hiroshima 
and Nagasaki as official military duties within 10 miles of 
the city limits of either Hiroshima or Nagasaki, Japan, which 
were required to perform or support military occupation 
functions such as occupation of territory, control of the 
population, stabilization of government, demilitarization of 
the Japanese military, rehabilitation of the infrastructure 
or deactivation and conversion of war plants or materials.  

DTRA further noted that VA defined the occupation of 
Hiroshima and Nagasaki as the period from August 6, 1945, 
thorough July 1, 1946.  It stated that these were the 
criteria that the Nuclear Test Personnel Review (NTPR) 
Program applied in determining whether or not an individual 
was confirmed as a member of the American occupation forces 
in Hiroshima or Nagasaki, Japan.  Arrival in Japan after July 
1, 1946, precluded consideration as a member of the American 
occupation of Hiroshima or Nagasaki, as defined.  DTRA 
indicated that historical records did not document the 
presence of the Veteran with the American occupation forces 
in Hiroshima or Nagasaki, Japan.  

In a September 2005 letter, received subsequent to issuance 
of the August 2005 supplemental statement of the case, the 
Veteran expressed his belief that in-service X-rays of his 
back exposed him to ionizing radiation, which led to the 
development of non-Hodgkin's lymphoma and spinal compression.

In conjunction with the Board remand, a February 2009 opinion 
was obtained from the Chief Public Health and Environmental 
Hazards Officer.  The physician noted that the Veteran was 
diagnosed as having B cell Lymphoma of the thoracic spine in 
1999.  He observed that the Veteran did not qualify as an 
Atomic Veteran nor did he have occupational exposure of 
ionizing radiation while in service.  He had claimed cancer 
as a result of X-rays received during service.  

The Chief Public Health and Environmental Hazards Officer 
stated that a review of the available records indicated a 
number of X-ray exams, both radiographic and computed 
tomography.  He observed that a nuclear medicine bone scan 
using a diagnostic radioscope was also conducted.  For 
purposes of this opinion all doses were summed up as this 
would tend to increase the probability of causation and give 
benefit of the doubt to the Veteran.  The total effective 
dose equivalent from all of these procedures combined was not 
more than 7.0 rem (total dosage from all procedures was 
6.6478 rem, which was rounded up to 7.0 rem).  

The examiner stated that the Interactive Radioepidemiological 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) was used to estimate the likelihood 
that exposure to ionizing radiation was responsible for the B 
cell lymphoma.  For purposes of calculation, the radiation 
dose was assumed to have been received as a single acute dose 
in the earliest year of exposure (1947).  This assumption 
would tend to increase the probability of causation as 
calculated by IREP.  The program calculated a 99th percentile 
value for the probability of causation of 22.5 percent.  The 
examiner stated that in view of the above, it was their 
opinion that it was unlikely that the Veteran's B cell 
lymphoma of the thoracic spine could be attributed to 
ionizing radiation exposure while in military service.  

In a March 2009 opinion, the Director of Compensation and 
Pension Service noted that the Veteran's claims folder had 
been reviewed for an opinion concerning the development of B 
cell lymphoma of the thoracic spine secondary to X-rays 
during service, in 1947, and thereafter, for service-
connected lumbosacral sprain.  The claims folder indicated no 
activity from 1954 until 1999 when B cell lymphoma was 
diagnosed.  

The Director noted that as a result of the February 2009 
opinion and following a review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the Veteran's B cell lymphoma was the result 
of X-rays taken for service-connected arthritis of the lumbar 
spine.  

38 C.F.R. § 3.309(d)

While the Veteran served in Japan, such service was from no 
earlier than July 23, 1946, through November 8, 1947.  As 
indicated above, VA defined the occupation of Hiroshima and 
Nagasaki as the period from August 6, 1945, through July 1, 
1946.  Arrival in Japan after July 1, 1946, precluded 
consideration as a member of the American occupation of 
Hiroshima or Nagasaki, as defined.  The historical records do 
not demonstrate that the Veteran was in Japan during the 
required period of time nor do they show that the Veteran, as 
a result of his service, fit any other of the defined 
parameters to warrant consideration under 3.309.  

38 C.F.R. § 3.311

As non-Hodgkin's lymphoma is a radiogenic disease under 
38 C.F.R. § 3.311; development has been undertaken in 
accordance with that regulation.  The DTRA essentially 
concluded that there was no radiation exposure as a result of 
the Veteran's participation in the occupation of Japan.  No 
other radiation risk activity as defined in the regulations 
has been reported.

Dose estimates and opinions obtained with regard to the 
claimed radiation exposure from X-rays, are against the 
claim.  

The only competent probative evidence associated with the 
file concerning a nexus between the Veteran's radiation 
exposure and his non-Hodgkin's lymphoma is that from the VA 
Chief Public Health and Environmental Hazards Officer, who is 
a physician.  This opinion, which was based on consideration 
of the upper bound radiation dose estimates for the Veteran, 
is against the claim.  Likewise, the opinion from the 
Director of Compensation and Pension Service considered the 
evidence in its entirety, including the dose estimate and 
time lapse between exposure and onset of the disease and 
concluded there was no reasonable possibility that the 
Veteran's non-Hodgkin's lymphoma resulted from radiation 
exposure in service.

Combee

Although the Veteran has expressed his opinion that his non-
Hodgkin's lymphoma is attributable to his exposure to 
radiation during service, lay persons such as the Veteran are 
not competent to render opinions concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no competent medical opinion directly linking non-
Hodgkin's lymphoma to service.  The Veteran has recently 
stated that he began to experience buckling of the legs when 
hospitalized at an Army hospital, presumably during service.  
Inasmuch as leg weakness was the symptom that triggered his 
hospitalization for treatment of lymphoma in 1999, his recent 
statement could be viewed as reporting a continuity of 
symptoms since service.

This report, however, is not credible.  At the time of the 
1999 hospitalization, the Veteran reported that his symptoms 
had only been present for a few months.  VA and private 
treatment records dated from 1949 to 1954 document some 
complaints of radiating pain to the legs associated with the 
service connected back disability, but do not contain any 
reports of leg weakness or buckling.  Similarly the service 
treatment records show no such complaints.  Hence the recent 
report is contradicted by the contemporaneous record 
including the Veteran's own statements.

Thus, the preponderance of the evidence is against service 
connection for his non-Hodgkin's lymphoma of the thoracic 
spine on a direct basis.

There are no medical findings of an upper back/thoracic spine 
disorder, to include a malignant tumor, in service or within 
the one year period following service separation.  Moreover, 
the only competent medical opinions of record with regard to 
whether the Veteran's current non-Hodgkin's lymphoma and 
resulting residuals is related to service are negative.  

Based on this evidence, the Board finds the preponderance of 
the evidence is against the claim of service connection for 
non-Hodgkin's lymphoma and resulting residuals and the claim 
must be denied.

Spinal Cord Compression

The 1999 VA hospital reports and the 2004 VA examination show 
that the Veteran has current spinal cord compression, but 
that disability is a result of the non-service connected 
lymphoma and associated thoracic laminectomy.  There is no 
competent medical opinion linking the spinal compression to a 
service connected disability or to a disease or injury in 
service.  

The Veteran has contended that service connection is 
warranted for this condition as a residual of lymphoma, but 
because service connection has been denied for lymphoma, 
service connection is not possible on this basis.  38 C.F.R. 
§ 3.310 (2008).  His report of leg weakness and buckling 
dating back to service could be viewed as reporting a 
continuity of symptomatology, but as discussed above this 
statement is not credible when viewed in light of the 
contemporaneous record.  There is no other evidence linking 
current spinal compression to service or a service connected 
disability.  Accordingly, the weight of the evidence is 
against the claim and it is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

Entitlement to a temporary total rating 
based on convalescence following surgery 
for a service-connected disability under 
the provisions of 38 C.F.R. § 4.30.

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
Veteran to show that the treatment and convalescence in 
question was for a then service-connected disability.  The 
evidence of record indicates that he underwent thoracic spine 
surgery in February 1999 as a result of his non-Hodgkin's 
lymphoma, which was not service-connected at that time nor is 
it service connection currently in effect for it.  

The Board is of course cognizant that the Veteran contends 
that this should have been service connected.  However, 
service connection was not in effect at that time.  In 
essence, an award of service connection for a thoracic spine 
disorder (effective at the time of his hospitalization) is a 
condition precedent for consideration of entitlement to a 
temporary total disability rating for that condition.  Absent 
service connection for that condition, a temporary total 
disability rating cannot be granted as a matter of law.

As the Veteran did not meet an essential legal requirement 
under the governing regulation--that the treatment in 
question must have been for a service-connected disability-- 
he has not presented a claim upon which relief can be 
granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in a case where, as here, the law is 
dispositive of the claim, then the claim must, as a matter of 
law, be denied because of the absence of legal merit or lack 
of entitlement under the law.


ORDER

Service connection for non-Hodgkin's lymphoma at T2 level, 
claimed as a result of exposure to ionizing radiation, is 
denied.

Service connection for spinal cord compression at T6 level, 
claimed as a result of exposure to ionizing radiation, is 
denied.

A temporary total rating under the provisions of 38 C.F.R. § 
4.30 based on convalescence from February 1999 thoracic spine 
surgery is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


